DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1, 3, 5, 7-8, 11-13, 15-16, 18-19, and 46-48 are pending, claims 2, 4, 6, 9-10, 14, 17, and 20-45 have been canceled, and claims 1, 3, 5, 7-8, 11-13, 15-16, 18-19, and 46-48 are currently under consideration for patentability under 37 CFR 1.104. Previous claim objections have been withdrawn in light of Applicant’s amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 06/03/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 3, 5, 8, 11-12, 15-16, and 18-19 are objected to because of the following informalities: 
In claims 3 and 5, the limitation “A steerable stereoscopic endoscope” should read “The steerable stereoscopic endoscope”.
In claim 5, 11-12, 15-16, and 18-19, the preamble “according to claim X” should read “according to claim X,” (add a comma after the number). 
In claims 8, 11-12, 15-16, and 18-19, the limitation “A steerable endoscope” should read “The steerable endoscope”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a steering and brake assembly” in claims 1, 12, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kokish (5,873,817), in view of Tanaka (US 2009/0209820) and Chiba (US 5,860,912).
Regarding claim 1, Kokish discloses a steerable stereoscopic endoscope (10, figure 1) comprising: a shaft (14, figure 1) having a distal end (56, figure 1), a proximal end (see proximal end of 14, figure 1), and an articulating region (18, figure 1) therebetween, wherein the articulating region comprises a first longitudinal hole (46, figure 2c | for location or passage of instruments or tools; Col. 3, lines 16-18 | the examiner interpreted there to be multiple holes for the passage of plural/multiple , wherein at least one of the stacked spacer elements includes only one proximal facing surface (see 152, figure 3a), an entirety of which extends in a first single plane (see figure 3a), and only one [[a]] distal facing surface (154, figure 3a), an entirety of which extends in a second single plane (see figure 3a). Kokish is silent regarding a pair of electronic image sensor assemblies optically aligned and fixedly bonded at the distal end of the shaft for acquiring stereo images of a remote site; and a steering and brake assembly mounted to the proximal end of the shaft for controlling the disposition of the portion of the shaft distal to the articulating region of the shaft.  
Chiba teaches a stereoscopic vision endoscope with two CCDs and two corresponding objective lens systems (abstract; 21R and 21L, figure 6).  Two light guides (10, figure 6) corresponding to two illumination lens (18a-b, figure 6) illuminate an object. 

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the endoscope of Kokish to have stereoscopic imaging capabilities, with corresponding illumination guides, as taught by Chiba. Doing so would provide a stereoscopic image that is superior in quality (Col. 5, lines 28-36). Additionally, it would have been obvious to modify the endoscope of Kokish with the control unit (2, figure 1) as taught by Tanaka. Doing so would allow bending the endoscope in the vertical or horizontal direction, as well as in the intermediate ranges between the vertical and horizontal directions ([0007]). The modified endoscope would have a pair of electronic image sensor assemblies (two CCDs; abstract) optically aligned and fixedly bonded at the distal end of the shaft for acquiring stereo images of a remote site (see 21-22R and 
Regarding claim 3, Kokish further discloses including a distal deck (150, figure 3a; Kokish) mounted to the distal end of the wire spine and a proximal deck (36, figures 1 and 3a) mounted to the proximal end of the wire spine.  
Regarding claim 5, Chiba further teaches fiber optic illumination bundles (10, figure 6; Chiba) for delivering light to the distal end of the shaft.  

Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kokish (5,873,817), Tanaka (US 2009/0209820), and Chiba (US 5,860,912) as applied to claim 1 above, and further in view of Durant (US 2009/0216083).
Kokish, Tanaka, and Chiba disclose all of the features in the current invention as shown above for claim 1. They are silent regarding the wire spine is composed of Nitinol. 
Durant teaches an elongate articulatable body (abstract) with tendons (50, figure 3a). The tendons can be made from a variety of materials, like nitinol ([0028]). 
. 

Claims 7-8 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kokish (5,873,817), in view of Chiba (US 5,860,912) and Buehs (US 2012/0041266).
Regarding claim 7, Kokish discloses a steerable endoscope (10, figure 1) comprising: a shaft (14, figure1) having a distal end (56, figure 1), a proximal end (see proximal end of 14, figure 1), and an articulating region (18, figure 1) therebetween, wherein the articulating region comprises a first longitudinal hole (46, figure 2c | for location or passage of instruments or tools; Col. 3, lines 16-18 | the examiner interpreted there to be multiple holes for the passage of plural/multiple instruments or tools) for electronic leads (functional language | the passage can be for electronic leads) and a second longitudinal hole (46, figure 2c | for location or passage of instruments or tools; Col. 3, lines 16-18 | the examiner interpreted there to be multiple holes for the passage of plural/multiple instruments or tools) for optical fibers (functional language | the passage can be for optical fibers) separately passing therethrough, wherein at least one electronic lead passes through the first longitudinal hole and at least one optical fiber passes through the second longitudinal hole (the examiner interpreted there to be multiple holes for the multiple passages); a wire spine (drive wires 34a-d, figure 2c) having a distal end and a proximal end (see figures 1 and 3a); a plurality of stacked spacer elements (rings 140, figure 3a), each of which is coaxially mounted on the wire , wherein at least one of the stacked spacer elements includes only one proximal facing surface (see 152, figure 3a), an entirety of which extends in a first single plane (see figure 3a), and only one [[a]] distal facing surface (154, figure 3a), an entirety of which extends in a second single plane (see figure 3a); wherein the distal end of the shaft comprises at least two decks (150 and 36, figures 1 and 3a). Kokish is silent regarding a pair of electronic image sensor assemblies optically aligned and fixedly bonded at the distal end of the shaft for acquiring an image of a remote site; and wherein the at least two decks sealably connected by flexible metal bellows.  
Chiba teaches a stereoscopic vision endoscope with two CCDs and two corresponding objective lens systems (abstract; 21R and 21L, figure 6).  Two light guides (10, figure 6) corresponding to two illumination lens (18a-b, figure 6) illuminate an object. 
Buehs teaches the use of various articulating means for an endoscope shaft. Bellows (11, figure 6b) can have end-surface apertures (12 and 12’, figure 6b) where the ends of a structure can be firmly inserted ([0055]). The bellows can be constructed of metal ([0028]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the endoscope of Kokish to have stereoscopic imaging capabilities, with corresponding illumination guides, as taught by Chiba. Doing so would provide a stereoscopic image that is superior in quality (Col. 5, liens 28-36). Additionally, it would have been obvious to modify the at least two decks of Kokish to be connected by flexible metal bellows as taught by Buehs. Doing so would protect the shaft elements ([0031]). The modified endoscope would have a pair of electronic image sensor 
Regarding claim 8, Kokish further discloses the distal end of the wire spine being mounted to a deck (best seen with 134 and 150, figure 3a) and the proximal end of the wire spine (see 134, figure 3a) being mounted to a deck (36, figure 3a | extend through 36; Col. 4, lines 42-43).  The examiner broadly interpreted “mounted” to mean supported.
Regarding claim 11, Chiba further teaches fiber optic illumination bundles (10, figure 6; Chiba) for delivering light to the distal end of the shaft.  

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kokish (5,873,817) and Chiba (US 5,860,912) and Buehs (US 2012/0041266) as applied to claim 7 above, and further in view of Tanaka (US 2009/0209820).
Kokish, Chiba, and Buehs disclose all of the features in the current invention as shown above for claim 7. They are silent regarding a steering and brake assembly mounted to the proximal end of the shaft for controlling the disposition of the portion of the shaft distal to the articulating region of the shaft.  
Tanaka teaches an endoscope with a control unit (2, figure 1). The control unit has a ball shaft (7, figure 2) supported by a frame (6, figure 2). The ball shaft includes a ball member (12, figure 4) and an outer case (13, figure 4) that freely rotates along the outer peripheral surface of the ball member ([0022]). The ball shaft has an anti-twist 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the endoscope with the control unit (2, figure 1) as taught by Tanaka. Doing so would allow bending the endoscope in the vertical or horizontal direction, as well as in the intermediate ranges between the vertical and horizontal directions ([0007]). The modified endoscope would have a steering and brake assembly (this element is interpreted under 35 USC 112f as a base having a spherical seat; a bearing ball, a joystick core, a swash plate, a brake, and a means for actuating the brake | a base 50 having a spherical seat; a bearing ball 12, a joystick core 14, a swash plate 40, figure 4 and a brake 32, and a means for actuating the brake 33, figure 5) mounted to the proximal end of the shaft for controlling the disposition of the portion of the shaft distal to the articulating region of the shaft ([0011]).  

Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kokish (5,873,817), Chiba (US 5,860,912), and Buehs (US 2012/0041266) as applied to claim 7 above, and further in view of Durant (US 2009/0216083).
Kokish, Chiba, and Buehs disclose all of the features in the current invention as shown above for claim 7. They are silent regarding the wire spine is composed of Nitinol. 
Durant teaches an elongate articulatable body (abstract) with tendons (50, figure 3a). The tendons can be made from a variety of materials, like nitinol ([0028]). 
It would have been obvious to modify the wire spine to be made of nitinol as taught by Durant. Doing so would be a well-known material in the art that can be used for tendons/cables/wires ([0028]). 

Claims 13, 15, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kokish (5,873,817), in view of Chiba (US 5,860,912).
Regarding claim 13, Kokish discloses a steerable endoscope (10, figure 1) comprising: a shaft (14, figure 1) having a distal end (56, figure 1), a proximal end (see proximal end of 14, figure 1), and an articulating region (18, figure 1) therebetween, wherein the articulating region comprises a first longitudinal hole (46, figure 2c | for location or passage of instruments or tools; Col. 3, lines 16-18 | the examiner interpreted there to be multiple holes for the passage of plural/multiple instruments or tools) for electronic leads (functional language | the passage can be for electronic leads) and a second longitudinal hole (46, figure 2c | for location or passage of instruments or tools; Col. 3, lines 16-18 | the examiner interpreted there to be multiple holes for the , wherein at least one of the stacked spacer elements includes only one [[a]] proximal facing surface (152, figure 3a), an entirety of which extends in a first single plane (see figure 3a), and only one distal facing surface (154, figure 3a), an entirety of which extends in a second single plane (see figure 3a). Kokish is silent regarding a pair of electronic image sensor assemblies optically aligned and fixedly bonded at the distal end of the shaft for acquiring an image of a remote site.
Chiba teaches a stereoscopic vision endoscope with two CCDs and two corresponding objective lens systems (abstract; 21R and 21L, figure 6).  Two light guides (10, figure 6) corresponding to two illumination lens (18a-b, figure 6) illuminate an object. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the endoscope of Kokish to have stereoscopic imaging capabilities, with 
Regarding claim 15, Kokish further discloses a third deck (a ring 140 in between 150 and 36, figure 3a) disposed intermediate the first deck and the second deck, and further wherein the third deck is slidably mounted on the wire spine (see 134 is passed through 140, figure 3a).  
Regarding claim 18, Chiba further teaches fiber optic illumination bundles (10, figure 6; Chiba) for delivering light to the distal end of the shaft.  

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kokish (5,873,817) and Chiba (US 5,860,912) as applied to claim 15 above, and further in view of Buehs (US 2012/0041266).
Kokish and Chiba disclose all of the features in the current invention as shown above for claim 15. They are silent regarding the first deck and the third deck are sealably connected by flexible metal bellows, and further wherein the second deck and the third deck are sealably connected by flexible metal bellows.  
Buehs teaches the use of various articulating means for an endoscope shaft. Bellows (11, figure 6b) can have end-surface apertures (12 and 12’, figure 6b) where the ends of a structure can be firmly inserted ([0055]). The bellows can be constructed of metal ([0028]).
.  

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kokish (5,873,817) and Chiba (US 5,860,912) as applied to claim 13 above, and further in view of Tanaka (US 2009/0209820).
Kokish and Chiba discloses all of the features in the current invention as shown above for claim 13. They are silent regarding a steering and brake assembly mounted to the proximal end of the shaft for controlling the disposition of the portion of the shaft distal to the articulating region of the shaft.  
Tanaka teaches an endoscope with a control unit (2, figure 1). The control unit has a ball shaft (7, figure 2) supported by a frame (6, figure 2). The ball shaft includes a ball member (12, figure 4) and an outer case (13, figure 4) that freely rotates along the outer peripheral surface of the ball member ([0022]). The ball shaft has an anti-twist mechanism (50, figure 2) for preventing wires (4, figure 2) from becoming twisted when the outer case is rotated ([0030]). The ball member joins to the rod-shaped neck portion (14, figure 4) and is secured to the frame by inserting the neck portion into the cylindrical portion (11, figure 2) of the first plate (9a, figure 2). Connectors (40, figure 2) 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the endoscope with the control unit (2, figure 1) as taught by Tanaka. Doing so would allow bending the endoscope in the vertical or horizontal direction, as well as in the intermediate ranges between the vertical and horizontal directions ([0007]). The modified endoscope would have a steering and brake assembly (this element is interpreted under 35 USC 112f as a base having a spherical seat; a bearing ball, a joystick core, a swash plate, a brake, and a means for actuating the brake | a base 50 having a spherical seat; a bearing ball 12, a joystick core 14, a swash plate 40, figure 4 and a brake 32, and a means for actuating the brake 33, figure 5) mounted to the proximal end of the shaft for controlling the disposition of the portion of the shaft distal to the articulating region of the shaft ([0011]).  

Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kokish (5,873,817) and Chiba (US 5,860,912) as applied to claim 13 above, and further in view of Durant (US 2009/0216083).
Kokish and Chiba disclose all of the features in the current invention. They are silent regarding the wire spine is composed of Nitinol. 

It would have been obvious to modify the wire spine to be made of nitinol as taught by Durant. Doing so would be a well-known material in the art that can be used for tendons/cables/wires ([0028]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        August 5, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795